OFFICE Of THE AlTORNEY GENERAL Of TEXAS
                           AUSTlN
OROVKRsLLLcns
Awouav OUQIL



Hon. J. A. iilll, Prerldent
west Teur aat. Tmohrrr 30llrge
canyon, Toxu
                                    09lnlon Ho. O-7315
Daar Sir:                               Authority o? Nest Texar




                                   I the ra&ar   dornitory
                                  lien, and the7 understand
                                              \

                    y ior the oollegr to borrow aonoy ror the
                    d to pl@dgr the above drsoribed revenue8 ia
                   0   statute8    as rot out below
rpeoitioationr ha:. bma l   p p r uv6
                                    by 6
                                       the rerpeotlire
Oovunlng Boardr; prodded, however, that      the LegIt
lrtum shall never make an ap      priatloqout or th8
gonrral twiti or thlr & a te,lp"thu  ii-2the rogulu




     ke.    2
                               -
     .4 .l ,.*:


     +iui    ad6    B06rdr     a re
                                  fb r th e
                                          luth
                                            r  o r lse6
                                                     00ma k e
any umtnot        dth     nr0rubw  to the 0oUeotion la dlr-
poalt$arrerthe          m-08       d.rlwArrao.~   bulldlngao
lonrtruoto4 in the aopul8ltlon or lc nwtr ir o tlo        n
                                                      ma.nagc
wit    en6 mintomnoe      of any bul1dl.n~or bud
aoq uire6 hereunder. Inrafueaee to th e       loqul81-Y ion or
8tWhnt   lotirity buildings,     8tadia, -61&      rsd    ti
ahamoter Of athletlo buUd             said Boub   are author-
ins6 al8o to ti    eontraotr?r d ramw           tO th0
oolleotion 8n6 dispO8itiOn     0r rovonu88 to 60011~    )s
 noh nr)eotlw    ixutltutionr -01        ti •~  iror
 #id la8titutlO~, l# -11 aa at Ul 8" inrtltutlon8I
 sac in mtl8lpatl0a or the eollootloa or 8ueh rev*
                                     oh0   8mt u Ibr




         Tkh         3.   Subjeot to tha above rerrtrlotlona,



 not k     aa              or the bt8tr of %PI,
                 kdebtednesr                       but'
 8hall    be.pqableiolelr from the xwvuw88 to be de-
 rived trar tii8opention     of 6tid bulldingr;~ptideA
 that lmh bada ~4 bo rdinanoo4 br ULO wla Bar&r
 *-TU     rub  88ti~     i8 rarml by ah0 md     to k
 M0~88~~

     .,“el       0 l


         Sea .   4


       Vaah of raid Board8 ir luthorlaed and ompewered
  to pledge all or a part Of 8U8h retenu8a to the payment
  or rurh tionti,  ox notet, md ~to lntu 8wh 8greementm
  regarding the lapo8ltlon or auftLient &hegem sad the
. oolleotltm, ple@e'and U8968ltlon oi ru6b rownuea 88
  it may deemproper. In ml1 on868 where ulatlng        bul14-
  lng8 or rtruoturos    a-0 rop6tirod or 8nlargod or to vhleh
    0. . . .




ledge the va~tali or 6ormltorle8, oettagoe, 0Q lthrr
& owe brulry                            alArgae8nt.
o? lautzwtim                           meh bmr6 smy
dOr W+OS8UJ,"

    Artlola2909a,V.A.Q.8.,   sea. 1.




8xl
  1tadlum,
     &       anl.rhall noverbe
stat8 AOT any 8pproprlatlon u&o   br   l Ut8tea u.
                        I.
                         ‘
                          .

mm.   t.   A. Rul,    .Jaga 9




             be.     b.




       ahall bo 8 rooond lien on 8a.M net rewnuu, reuta,
       rOO8 rlla inowe  and shall k interior to my ou%-



          In nprd   to pledging 8urplor or unu8ed revenue8 rm
the regular don&tory 8y8tQ   ror the jmpent  of the obligtlar
                                        u:1pur       atkatiato 8ha ibw
                                     te the bond r.oeH       of mah ba!alte~
                             a0     bUU8tip~    00 iu0       88 th0 8t8tO

                                                8d Naktirl~ Revenue8na                   +
                                                 Ua 8titUk    l tlrat   lien o n
                                                     oaprla*   the rrguhr
iomltorler   and U-b0nat8torlta                 U the lello8e. me bond order
Or th8t  18me. repltod that             8     Bond ?und 18 unted W     \Qieh



emount,       oy    UO,88     net   PW8LIIU     In the Bond hmd'lar7ba ume4
rOr UIJ $8rftd          PuIpoIU.
                             ,




                   !he   &20,000 Building Rerenuo Bon&,            Serlu   1946,
wtltute            a rf nt                           ot eerWn
                              lion on the not rewonue8                      bullainsl,
8arutruotod   with tb pooeod8 of thla iuoe oaqrlainal oontral
unlng ml;      Il*+8   tormltory buirrhg, aId rooperativa houw rap?
(10111611. %e band   order Of thi.6 i88Ue OrSat@ 8 bond tid lnu
la.   t. A. Ull, p880 7




 ime a8 thuo    $8 ln aueh Bond         19   -t            full    rrcniolent
to )ay all   OUt8tUdhg   debt   BUTbe    d        OLiO h8Uu          4        lx o e88
not revaBuu ever cad rbave the uouat rwdrad k bo pai4
lS$OthOBOtiM.         bo Qoporitd lathe ni& Bon4 Pun& or
maykiuedfurg      xl0 r lmfulpurpwe~




             hb)eot te the llq~o.                     you .re       adrls.4
                                                    th8t     tqr    h8t       TOW
                                                             wnoy         tar the
purpou   8et out in your lettar m4 to plwQ• thenfor the
mmmw8     l.l8te(l in mmh 18ttar, prmidod 8ll lpplleable rqu-
b$iOU    U'O8tdO~a,EOX'W&